Citation Nr: 1446068	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-05 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for low back disability, to include degenerative disc disease.

2.  Entitlement to service connection for right knee disability, to include scar.

3.  Entitlement to service connection for right hip disability, to include right hip osteonecrosis and osteoarthritis leading to total hip replacement.

4.  Entitlement to an evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Marine Corps League


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Fitch, Counsel


INTRODUCTION

The Veteran served on active duty from September 1068 to July 1970.  His decorations include the Combat Action Ribbon.

This matter comes before the Board of Veterans' Appeals (Board) from October 2010 and August 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

In January 2013, the Veteran, accompanied by his representative, testified at a hearing before the undersigned.  
 
The issues of entitlement to a higher evaluation for PTSD and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).







FINDINGS OF FACT

1.  Low back disability was incurred as a result of military service.

2.  The Veteran does not have a current right knee disability, other than a scar, that had its onset in service or within one year of service; the right knee scar was noted at service entrance and did not undergo aggravation in service.

3.  The Veteran's right hip disability did not originate in service or until years thereafter, is not otherwise etiologically related to service, and was not caused or aggravated by service-connected disability.


CONCLUSIONS OF LAW

1.  The criteria for an award of service connection for low back disability, to include degenerative disc disease, have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).

2.  The criteria for an award of service connection for right knee disability, to include a scar, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 (2013); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

3.  The criteria for an award of service connection for right hip disability, to include, to include right hip osteonecrosis and osteoarthritis leading to total hip replacement, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.6, 3.159, 3.303, 3.307, 3.309, 3.310 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

 I.  VCAA.

In July and September 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013) and 38 C.F.R. § 3.159(b) (2013).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2013).  VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2013).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was also afforded a VA examination dated in November 2012 which is fully adequate to decide the claims.  The examiner reviewed the Veteran claims file and addressed the appropriate rating criteria. 

II.  Analysis.

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active military service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §§ 3.303, 3.304.  Service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  

Service connection may also be granted for listed chronic diseases when the disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Under § 3.303(b), an alternative method of establishing the second and/or third elements of service connection for a listed chronic disease is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (38 C.F.R. § 3.303(b) does not apply to any condition that has not been recognized as chronic under 38 C.F.R. § 3.309(a)).  In this regard, the Board notes that lay persons may provide evidence of diagnosis and nexus under 38 U.S.C.A. § 1154(a).  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).

The Board observes that for injuries alleged to have been incurred in combat, 38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of proof regarding events that occurred during combat.  Collette v. Brown, 82 F.3d 389 (1996).  Specifically, satisfactory lay or other evidence that an injury or disease was incurred or aggravated in combat will be accepted as sufficient proof of service connection if the evidence is consistent with the circumstances, conditions or hardships of such service even though there is no official record of such incurrence or aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  However, the reduced evidentiary burden only applies to the question of service incurrence, and not to the question of either the existence of a current disability or nexus between that disability and service, both of which generally require competent medical evidence.  See generally, Brock v. Brown, 10 Vet. App. 155 (1997), vacated on other grounds (Fed. Cir. Dec. 15, 2000); Libertine v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).

In addition, if a pre-existing disorder is noted upon entry into service, the Veteran cannot bring a claim for service connection for that disorder, but the Veteran may bring a claim for service-connected aggravation of that disorder.  See Wagner, 370 F.3d at 1094-1096.  In that case, 38 U.S.C.A. § 1153 applies and the burden falls on the Veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  If the presumption of aggravation under 38 U.S.C.A. § 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing "that the increase in disability is due to the natural progress of the disease."  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306 (2006); Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096 (Fed. Cir. 2004).

 Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. 1153; 38 C.F.R. 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a pre-existing injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition itself, as contrasted with mere symptoms, has worsened.  See Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, reasonable doubt will be resolved in each such issue in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  An appellant need only demonstrate that there is an approximate balance of positive and negative evidence in order to prevail.  To deny a claim on its merits, the evidence must preponderate against the claim.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518 (1996).

In this case, the Veteran contends that he has low back, right knee, and right hip disabilities that are related to his military service.  Specifically, the Veteran reports that he was a mortar man in service and had many jumps out of helicopters during combat operations in the Republic of Vietnam.  He states that he carried heavy equipment with him during these operations and did not always land smoothly, taking tumbles on occasion has he jumped to the ground.  He has been diagnosed with degenerative joint disease of the lumbar spine with spondylolisthesis, superficial right knee scar, and degenerative joint disease of the right hip with total right hip prosthesis.  The Veteran's service treatment records do not indicate any treatment for a back or knee disability in service, but his enlistment examination indicates the presence of a scar on the right knee.  

After service, the Veteran testified that he was seen for an employment physical in approximately 1979 and was told he had problems with the discs in his back.  The Veteran indicated that this employer is no longer in business and the medical records for this physical are not available.  The Veteran indicated that he was later seen in 2000 and has been treated since then for his back complaints.  The Veteran also reported that he was injured by shrapnel in service in the same place as his preexisting right knee scar.  He reported that a field medic removed the shrapnel and the wound healed on its own.  Finally, the Veteran indicated that he believes that his right hip complaints are due to his physical activities in the military.  He underwent a total right hip replacement in February 2011.

A review of the Veteran's outpatient treatment records reveals that a VA physician, in the course of treating his right hip disability, noted that the Veteran had many injuries while on active duty between 1968 and 1970.  This treatment did not specifically tie the Veteran service injuries to his right hip.  However, in another treatment report, a VA physician in December 2011 specifically found that the Veteran's back injuries were related to his military service and that the Veteran was unemployable.  

In order to determine whether the Veteran has back, knee, and hip disorders that are related to his military service, the Veteran underwent a VA examination dated in November 2012.  The examiner indicated that the Veteran's claims file was available and reviewed in connection with the examination and report.  The Veteran was diagnosed with degenerative joint disease of the back and hip, with a total right hip replacement.  The Veteran's medical history and contentions were discussed.  Afterwards the examiner found that none of the conditions were related to service.  The examiner found that there was no medical evidence that the Veteran injured his back, knee, or hip in service and that he was not seen for his back until several years after discharge.  In addition, the examiner noted that the Veteran's right hip replacement was due to avascular necrosis that was caused by decreased blood flow to the joint.  Based on reviewed medical literature, the examiner found that the two most common causes of this condition were long-term steroid use and alcohol abuse.  He also found that daily alcohol consumption was noted in the Veteran's CPRS medical records.  With respect to the right knee, the examiner noted that the Veteran's service treatment records indicated the presence of a right knee scar on his enlistment and discharge examination reports, and that the discharge examination did not indicate a new injury.

Based on the foregoing, the Board finds that service connection is warranted for the Veteran's diagnosed back disability, but not for this right hip or knee disorders.  With respect to the back disability, the Veteran's VA treating physician has identified this condition as related to his military service.  The Veteran also testified, and his service personnel records indicate, that he served in combat in Vietnam as a mortar man.  In this regard, the Board notes that the Veteran's repeated jumps from helicopters while carrying heavy equipment is acknowledged under 38 U.S.C.A. § 1154.  And the Board finds that the Veteran's VA treating physician is competent to offer an informed opinion on this matter.  In this case, the Board finds that the evidence is at least in equipoise and, as such, the claim should be allowed.

However, with respect to the right knee and right hip claims, the medical evidence is negative.  The Veteran has not been diagnosed with a specific knee disability other than a right knee scar, which was clearly noted on the enlistment examination.  The presumption of soundness thus did not attach to the claimed knee disability, and the evidence does not suggest the scar underwent any increase in severity during service.  Nor is there evidence that there was a superimposed injury at the same location that has resulted in a chronic current disability.  In this regard, the Board notes that the November 2012 examiner found no right knee disability other than right knee scar and the Veteran also indicated that the shrapnel wound in service healed on its own.  See Degmetich v. Brown, 104 F.3d 1328 (1997).  

And with respect to the right hip, the November 2012 examiner found that this condition was not related to the Veteran's military service.  There is also no evidence that this disability is related to the Veteran's back.  Rather, the examiner indicated that the two most common causes of this condition were long-term steroid use and alcohol abuse and noted that the Veteran had engaged in alcohol consumption per his CPRS medical records.  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  Nieves-Rodriguez, 22 Vet. App. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  

In this case, the November 2012 VA examiner reviewed the Veteran claims file and was apprised of the medical history and the Veteran's contentions regarding his claims.  After examination and review, the examiner provided a definite opinion supported by a reasoned rationale.  As such, this opinion is highly probative.  

The Veteran has contended on his own behalf that he has right hip and right knee conditions that are related to his military service in Vietnam.  In this regard, lay witnesses are competent to provide testimony or statements relating to symptoms or facts that are observable and within the realm of his or her personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir. 2007) (noting that lay testimony may be competent to identify a particular medical condition).  Specifically, in Jandreau, 492 F.3d 1372  (Fed. Cir. 2007), the Federal Circuit commented that competence to establish a diagnosis of a condition can exist when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Similarly, the Court has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).

Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  In this case, however, the question of whether the Veteran has a right hip or right knee disability that is related to or was aggravated by military service is a complex medical question that is not subject to lay observation alone.  Hence, the opinions of the Veteran in this regard are not competent in this case.  Additionally, even though arthritis is a chronic disease and could serve as an independent basis for an award of service connection (if such were the underlying cause of the Veteran hip and knee complaints), the lay evidence does not establish continuity of symptomatology here.  Indeed, the Veteran did not indicate hip or knee symptoms until many years after service.  As such, continuity of symptomatology from service is not shown in this case and cannot serve as a basis for service connection.

In summary, the medical evidence in this case is in favor of the Veteran back claim, but against his claim of entitlement to service connection for right hip and right knee disabilities.  As such, the evidence is at least in equipoise at to the low back disorder, but the preponderance of the evidence is against service connection for the right knee and hip claims.  Consequently, for the latter two claims the benefit of the doubt rule is not for application, and those claims must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for degenerative joint disease of the lumbar spine with spondylolisthesis is granted.

Service connection for a right knee disability, to include right knee scar is denied.

Service connection for a right hip disability, to include right hip osteonecrosis and osteoarthritis leading to total hip replacement is denied.


REMAND

With respect to the Veteran's claims for a higher evaluation for PTSD and for individual unemployability, the RO denied the claims in an August 2013 rating decision, and the Veteran filed a notice of disagreement in August 2013.  The RO, however, has not issued to the Veteran a statement of the case with respect to these issues.  Inasmuch as the RO has not furnished the appellant a statement of the case that addresses these issues, a remand is warranted.  38 C.F.R. § 20.201, 20.300-301; see Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); see also Grantham v. Brown, 111 F.3d 1156 (Fed. Cir. 1997).

The Veteran should also be afforded VCAA notice with respect to these claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran and his representative a statement of the case regarding the issues of entitlement to a higher evaluation for PTSD and for entitlement to individual unemployability, to include notification of the need, and the appropriate time period, in which to file a substantive appeal to perfect the issues.  

2.  If and only if the Veteran perfects an appeal of one or both of those issues, and after
undertaking any additional development deemed appropriate, return the case to the Board for further appellate action, if necessary.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Thomas O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


